240 So.2d 699 (1970)
In re Ralph BLACKMON and Jimmy Cox
v.
STATE. Ex parte Ralph Blackmon and Jimmy Cox.
5 Div. 908.
Supreme Court of Alabama.
November 5, 1970.
Paul J. Hooton, Hooton & Hooton, Roanoke, for petitioner.
MacDonald Gallion, Atty. Gen., opposed.
McCALL, Justice.
Petition of Ralph Blackmon and Jimmy Cox for certiorari to the Court of Criminal Appeals to review and revise the judgment and decision of that Court in Blackmon v. State, 46 Ala.App. 274, 240 So.2d 696 (5 Div. 5).
Writ denied.
SIMPSON, MERRILL, COLEMAN, HARWOOD, BLOODWORTH and MADDOX, JJ., concur.